DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 – 20 directed to Group II Claims non-elected without traverse.  Accordingly, Claims 18 – 20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 18 – 20 have been cancelled.
Allowable Subject Matter
Claims 1 – 10 and 12 – 17 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 10 and 12 – 17 recite, inter alia, a light-emitting panel, comprising a backboard, an electroluminescence device and an adhesive layer that are sequentially laminated and a convex lens array, which comprises a plurality of convex lenses on a side of the adhesive layer close to the electroluminescence device, wherein a light-emitting surface of the electroluminescence device faces the adhesive layer, and the plurality of convex lenses protrude toward the adhesive layer, wherein the light-emitting panel further comprises a cover plate, wherein focal points of the plurality of convex lenses are at an interface between the cover plate and a medium which is at a side of the cover plate away from the plurality of convex lenses.  The novelty of the device is wherein focal points of the plurality of convex lenses are at an interface between the cover plate and a medium which is at a side of the cover plate away from the plurality of convex lenses.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        April 9, 2021